Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
Applicant argues on pages 1-2 that Bui in view of Vestal fails to teach the laser beam passing through an ion aperture. The examiner respectfully disagrees. In Vestal the laser beam 7 reflects off of reflector 18 and pass through an aperture 14 of the ion analyzer housing 13 to reach the detector 12. Since the analyzer housing contains the ion analyzer, ions pass from the ion source housing 1, through the extraction electrode 17 and the gate valve 15 of the aperture 14 of the analyzer 13 (see [0070]). This is clearly an optical train and as such the aperture 14 is certainly reasonably interpreted as an ion optics aperture. Since the laser passes through this same aperture when travelling from the reflector 18 to the detector 12 the laser pathway of Vestal clearly meets the requirement of the limitation. It is beneficial to modify Bui to utilize such an orientation since the inclusion of holes in the stage for the laser to pass through provides a redundancy in stage orientation calibration as well as enabling detection of stage imperfections. This modification of Bui is also quite compatible with the intended purpose of MALDI as evidenced by Izgarian that the orientation of the laser and detector are interchangeable. Thus a person of ordinary skill in the art would have good cause to modify Bui with Vestal as described in the rejection, and would also recognize the interchangeability and benefits of doing so. Now specifically the applicant argues that the hole in the stage of Vestal (fiducial) wouldn’t qualify as an ion aperture opening. The examiner doesn’t entirely agree with this argument as a case could be made that a through-plate MALDI 
Applicant argues on pages 2-3 that Bui is not configured to detect if a sample plate is present on the stage/holder. The examiner respectfully disagrees. Applicant supports this position by stating, “Applicant submits that the mere presence of sample-plate information does not disclose (or suggest) using a camera to determine whether the sample plate is present on an x-y stage of a mass spectrometer.” This is a rather misleading characterization of the basis of the rejection. In paragraphs [0040]-[0044] Bui describes how the sample plates may contain additional information, how that information can be recognized by the camera, and how that recognized information can be used for additional process. Paragraph [0043] states, “The additional information can be incorporated onto the plate in a variety of forms. In one embodiment, sample information and/or plate information are encoded as a bar code or other machine-readable representation…The imaging device 180 can be programmed or otherwise caused to capture a representation of the inscribed information and pass this representation to processing unit 190. Using conventional pattern recognition software, the processing unit 190 can then, for example, match the representation against information in a look-up-table and use the results of the matching to identify relevant plate information, such as the type and/or layout of the plate.” If the camera recognizes the extra information/barcode printed on the plate and then matches it with a look-up table, necessarily the system is recognizing a plate is on the table. Paragraph [0042] as written in the last office action may have been a less than ideal citation for this limitation, possibly due to a typo of paragraph [0043] on the examiner’s part, but never should any citation be read in a vacuum. These citations are intended to aid the applicant in understanding the basis of a rejection by pointing the applicant’s to the appropriate location of the prior art. It is not only important but necessary for applicant’s to read the rejection in the context of the prior art. Nevertheless the examiner apologizes if 
The examiner acknowledges the IDS filed 5/21/2019 and thanks the applicants for pointing it out. The references were previously considered though the examiner failed to include in the last office action. The examiner will remedy that in this office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5,12,14,24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bui US 20050045815 A1.

Regarding Claim(s) 5, Bui teaches: A mass spectrometer comprising: 
a light source; (Bui figs. 1,2; 150; [0028])
and a chamber enclosing a target location for light of the light source; (Bui fig. 1 shows the target 140 enclosed.)
(Bui figs. 1,2; 180; [0029])
wherein the sensor is, or comprises a sensor of, a camera that is configured to view the light; (Bui figs. 1,2; 180; [0029])
and a processor configured to determine, using data from the sensor, a first position of the light at the target location, wherein the processor is further configured to determine whether to adjust the light to a second position at the target location. (Bui figs. 1,2; 150; [0031],[0032],[0037]-[0038] – Imaging device determines where the laser is positioned, centers the fiducial providing the first position, determines how to adjust to the sample location by measuring the offsets, and then translates to the second position with the sample.)
wherein the processor is configured to use data from the camera to determine whether a sample slide is present on an x-y stage of the mass spectrometer. (Bui [0042]-[0043] – If the camera is reading data off of the slide then necessarily it must be determining whether the slide is present on the stage since otherwise there would be no data to read and recognize.)

Regarding Claim(s) 12, Bui teaches: further comprising: an ion optics system comprising at least one aperture; (Bui fig. 1 shows an aperture for the ion optics.)
 wherein the x-y stage comprises the target location thereon, (Bui figs. 1,2; 130,165; [0031],[0055])
 and wherein the processor is configured to control movement of the x-y stage to align a fiducial feature of the x-y stage with the light and with the at least one aperture of the ion optics system. (Bui [0055])

Regarding Claim(s) 14, Bui teaches: A method for an instrument comprising a light source, the method comprising: 
(Bui figs. 1,2; 150; [0028])
receiving the light at a sensor; (Bui figs. 1,2; 180; [0029])
wherein the sensor is, or comprises a sensor of, a camera that views the light. (Bui figs. 1,2; 180; [0029])
determining, using data from the sensor, a first position of the light at the target location; and determining whether to adjust the light to a second position at the target location, wherein the instrument comprises a mass spectrometer. (Bui figs. 1,2; 150; [0031],[0032],[0037]-[0038] – Imaging device determines where the laser is positioned, centers the fiducial providing the first position, determines how to adjust to the sample location by measuring the offsets, and then translates to the second position with the sample.)
	wherein the method further comprises determining, via the camera, whether a sample slide is present on an x-y stage of the mass spectrometer. (Bui [0042]-[0043] – If the camera is reading data off of the slide then necessarily it must be determining whether the slide is present on the stage since otherwise there would be no data to read and recognize.)

Regarding Claim(s) 24, Bui teaches: further comprising: aligning the light with at least one aperture of an ion optics system of the instrument; (Bui [0055])
wherein the x-y stage comprises the target location thereon; (Bui figs. 1,2; 130,165; [0031],[0055])
and moving the x-y stage comprising the target location thereon, to align a fiducial feature of the x-y stage with the light and with the at least one aperture of the ion optics system. (Bui [0057])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui US 20050045815 A1 in view of Vestal US 20060207115 A1, as evidenced by Izgarian US 7180058 B1.

Regarding Claim(s) 1, Bui teaches: A method for aligning a laser of a mass spectrometer, the method comprising: 
providing a laser beam from the laser to a target location in an ionization chamber; (Bui figs. 1,2; 150; [0028])
capturing an image of the laser beam with a camera; (Bui figs. 1,2; 180; [0029])
determining, using the image captured by the camera, a first position of the laser beam at the target location; determining whether to adjust the laser beam to a second position at the target location; and adjusting the laser beam to the second position at the target location. (Bui figs. 1,2; 150; [0031],[0032],[0037]-[0038] – Imaging device determines where the laser is positioned, centers the fiducial providing the first position, determines how to adjust to the sample location by measuring the offsets, and then translates to the second position with the sample.)
wherein the detector is a camera, (Bui figs. 1,2; 180; [0029])
 Bui does not adequately teach: wherein the laser beam that is captured by the detector passes from at least one reflecting surface and/or lens to the detector through at least one ion optics aperture.
	Vestal teaches: wherein the laser beam that is captured by the detector passes from at least one reflecting surface and/or lens to the detector through at least one ion optics aperture. (Vestal fig. 2; 7,18,14,12; [0059] – The laser beam 7 reflects off of reflector 18 and pass through the ion optic aperture 14 of the ion analyzer housing 13 to reach the detector 12.)
It would have been obvious to one of ordinary skill in art to utilize the camera orientation and holes for fiducials as taught in Vestal with the camera orientation and fiducials as taught in Bui for the benefit that this system provides redundancy and also allows any imperfections in the x-y table to be determined and corrected. (Vestal [0068]) 
	The examiner would like to make a brief note about the ordinary state of the art: Maldi sample plates and their holders are often constructed at least partially transparent. So the movement of the camera from the topside in Bui to the bottom side as in Vestal wouldn’t provide an obstacle in performance as long as the suitable components for such an orientation are selected. See Izgarian figures 1-4 as evidence that the orientation of the lasers and camera are interchangeable between that of Bui and that of Vestal. 


Regarding Claim(s) 11, Bui does not adequately teach: wherein the x-y stage has a base plate with a circular open aperture that is between the detector and the ion optics system.
	Vestal teaches: wherein the x-y stage has a base plate with a circular open aperture that is between the detector and the ion optics system. (Vestal figs. 1,2; 5,11,,14,12; [0059])
It would have been obvious to one of ordinary skill in art to utilize the camera orientation and holes for fiducials as taught in Vestal with for the camera orientation and fiducials as taught in Bui for the benefit that this system provides redundancy and also allows any imperfections in the x-y table to be determined and corrected. (Vestal [0068]) 
	The examiner would like to make a brief note about the ordinary state of the art: Maldi sample plates and their holders are often constructed at least partially transparent. So the movement of the camera from the topside in Bui to the bottom side as in Vestal wouldn’t provide an obstacle in performance as long as the suitable components for such an orientation are selected. See Izgarian figures 1-4 as evidence that the orientation of the lasers and camera are interchangeable between that of Bui and that of Vestal. 



Claim(s) 13,15,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui US 20050045815 A1 in view of Truche US 20060207115 A1.

Regarding Claim(s) 13,15,18, Bui teaches: wherein: the light source comprises a laser of the mass spectrometer; (Bui figs. 1,2; 150; [0028])
the light comprises a laser beam of the laser; (Bui figs. 1,2; 150; [0028])
the chamber comprises an ionization chamber of the mass spectrometer; (Bui fig. 1 [0028])
and the processor is configured to control adjustment of the laser beam to the second position at the target location. (Bui figs. 1,2; 150; [0031],[0032],[0037]-[0038] – Imaging device determines where the laser is positioned, centers the fiducial providing the first position, determines how to adjust to the sample location by measuring the offsets, and then translates to the second position with the sample.)
(Bui figs. 1,2; 150; [0028])
wherein the adjusting the laser position comprises aligning the light with at least one aperture of a charged-particle optics system of the instrument, (Bui [0055])
	wherein the x-y stage comprises the target location thereon, (Bui figs. 1,2; 130,165; [0031],[0055])
and wherein the method further comprises moving the x-y stage comprising the target location thereon, to align a fiducial feature of the stage with the light and with the at least one aperture of the charged-particle optics system, after adjusting the laser position. (Bui [0055]-[0057])
Bui does not adequately teach: the mass spectrometer comprises a reflecting surface, the reflecting surface being configured to reflect the laser beam from the laser to the target location; wherein the providing light comprises providing the light from the laser to a reflecting surface that reflects the light from the laser to the target location, wherein adjusting the laser position comprises adjusting the tilt to control the laser position on the target, (Bui fig. 1 shows what appears to be a prism between the laser source 150 and the stage 130/140/165 along the path of the laser. While this would likely communicate reflection {total internal reflection} to one of ordinary skill in the art, it may operate on solely refraction. As such the examiner will rely on a secondary reference to teach this feature to provide a clear and certain teaching.)
and the processor is configured to control adjustment of a tilt of the reflecting surface to adjust the laser beam, and wherein the method further comprises adjusting a tilt of the reflecting surface to adjust the light from the laser to the second position at the target location.
Truche teaches: the mass spectrometer comprises a reflecting surface, the reflecting surface being configured to reflect the laser beam from the laser to the target location; wherein the providing light comprises providing the light from the laser to a reflecting surface that reflects the light from the laser to the target location, 
  (Truche fig. 2 laser reflects off of reflector 144 to sample target mounted on 136)
and the processor is configured to control adjustment of a tilt of the reflecting surface to adjust the laser beam, and wherein the method further comprises adjusting a tilt of the reflecting surface to adjust the light from the laser to the second position at the target location. (Truche [0034])
It would have been obvious to one of ordinary skill in art to combine utilize tilting reflectors as taught in Truche with to position the laser taught in Bui since it is disclosed in Bui that this method is interchangeable and an art recognized equivalent with moving the laser source (as in Bui) for positioning the laser beam on the target. It has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. Still further, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Beyond being an exemplary modification for obviousness according to KSR, it would be further obious to make such a modification for the benefit of providing greater degrees of freedom in the adjustment, thereby allowing for greater flexibility and precision in calibration.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881